M.D. Appeal Dkt.
                                                                    53 2017



                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 262 MAL 2017
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
MICHAEL NORTON,                            :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of September, 2017, the Petition for Allowance of

Appeal is GRANTED. The issue presented by Petitioner and rephrased for clarity is:

      Whether a defendant’s assertion of innocence based on the sufficiency
      of the evidence and his inability to reconcile entering a plea when he
      maintained his innocence well before the time of his sentencing and
      when the Commonwealth made no argument of prejudice, is sufficient to
      establish a fair and just reason for withdrawing his plea of nolo
      contendere?